PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-01-16_APP_01_NA_NA_FR.txt. REQUÊTE INTRODUCTIVE D’INSTANCE ADRESSÉE

AU GREFFE DE LA COUR, CONFORMÉMENT A

L'ARTICLE 40 DU STATUT, PAR L’INTERMEDIAIRE

DE LA LÉGATION DE FRANCE A LA HAYE, LE
16 JANVIER 1923. (VAPEUR « WIMBLEDON ».)

A Monsieur le Président et à Messieurs les Juges de la Cour
permanente de Justice internationale.

Les soussignés, dûment autorisés par les GOUVERNEMENTS
de SA MAJESTÉ BRITANNIQUE, de la RÉPUBLIQUE FRANÇAISE,
de SA MAJESTÉ LE Ror D'ITALIE et de SA MAJESTÉ L’EMPE-
REUR DU JAPON, Principales Puissances alliées aux termes
du Traité de Paix de Versailles du 28 juin 1919, agissant
conjointement : |

Vu les articles 380 à 386 dudit Traité;

Vu les articles 37 et 40 du Statut de la Cour et l’article 35,
alinéa 2, du Règlement de ladite Cour ;

Ont l'honneur de vous adresser la requête suivante :

Aux termes de l’article 380 du Traité de Paix de Versailles :

«Le canal de Kiel et ses accès seront toujours libres
et ouverts sur un pied de parfaite égalité aux navires de
guerre et de commerce de toutes les nations en paix
avec l’Allemagne. »

Le 21 mars 1921, au matin, le vapeur britannique Wim-
biedon, affrété par la société française d'armement «Les
Affréteurs réunis », en route sur Dantzig avec un chargement
de 4.000 tonnes de marchandises (matériel militaire), s’est
vu refuser, par les autorités allemandes, l’accès et le libre pas-
sage du canal.de Kiel

Répondant à la protestation qui, de ce chef, lui avait été
adressée, le 23 mars 1921, par l'Ambassadeur de France à
7

Berlin, le Gouvernement allemand a renouvelé le refus de
passage et prétendu justifier ce refus en alléguant que la
cargaison du vapeur Wimbledon consistait en matériel de
guerte à destination de la Pologne, que le Traité de Paix entre
cette Puissance et la Russie n’était pas encore ratifié, qu’il
y avait donc état de guerre entre elles et que les règlements
allemands sur la neutralité interdisaient le transit sur le
territoire allemand du matériel de guerre à destination de
. ces deux pays.

Aux termes de l’article 386 du Traité de Paix de Ver-
sailles : |

« Au cas de violation d’une des dispositions des articles
380 à 386 ou en cas de désaccord sur l'interprétation
de ces articles, toute Puissance intéressée pourra faire
appel à la juridiction instituée dans ce but par la Société
des Nations. »

Aux termes de l’article 37 du Statut de la Cour :

« Lorsqu'un Traité ou Convention en vigueur vise le

renvoi à une juridiction à établir par la Société des
Nations, la Cour constituera cette juridiction. »

En conséquence, et sous réserve de tous mémoires, contre-
mémoires, et en général de tous moyens et preuves à présenter
ultérieurement à la Cour :

PLAISE A LA COUR:

Donner acte aux Puissances requérantes que pour toutes
notifications et communications relatives 4 la présente
affaire, elles élisent domicile au siège de la Légation de France
à La Haye ;.

Notifier la présente requête, conformément à l’article
40, alinéa 2, du Statut de la Cour au Gouvernement de
l'Empire allemand ;

Dire et juger, tant en l'absence que présence dudit Gouver-
nement et après tels délais que, sous réserve d’un accord
entre les parties, il appartiendra à la Cour de fixer :
8

Qu’a tort les autorités allemandes ont refusé le 21 mars
1921 au vapeur Wimbledon le libre accès du canal de Kiel ;

Que le Gouvernement allemand est tenu à la réparation du
préjudice subi de ce chef par ledit navire, et évalué à la
somme de frs. 174.082,86 centimes, et aux intérêts à 6°/,
Yan, à dater du 20 mars ro21.

(Signé) CHARLES BENOIST. CHARLES M. MARLING.
' Fro. ViTTORIO NEGRI.
